Title: Vergennes: Memorandum for the American Commissioners, [between 1 and 12 March 1777]
From: Vergennes, Charles Gravier, comte de
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur



  [Between March 1 and 12, 1777]
  Reponse aux Ministres du Congress.

1) On ne peut prendre connoissance des Operations de Commerce que des particuliers peuvent faire. On ne gêne personne à cet egard, lorsqu’on s’est renfermé dans les bornes de la Circonspection. Mais il n’est pas possible de dissimuler les expeditions qui, ayant un objet purement offensif, ne peuvent etre envisagés comme commerciales, et ce seroit se compromettre sans utilité pour la partie qu’on croiroit assister, puisque des pareils transports ne jouiroient d’aucune seureté à la faveur d’aucun pavillon, et ne pourroient etre reclamés du moins avec succés.
2) Les facilités qu’a éprouvé jusqu’a présent le Commerce de l’Amerique, ne doivent laisser aucun doute qu’on ne se prêtera à tout celle d’une confiance mutuelle, lorsque le moment sera venu de se lier reciproquement par un traité de Commerce. On a déja fait connoitre les raisons qui s’y opposent dans le moment présent. En attendant, s’il est quelques Articles de Marchandise sur lesquels on demande des adoucissements, on peut les exposer, et on s’employera volontiers pour les procurer.
3) On n’a rien à écrire touchant le Tabac, cet article regarde la ferme Generale.
4) Tout Batiment qui prend azile dans des ports de france y recoit, sans difficulté, les secours dont il peut avoir besoin, pour se reparer des dommages que la longueur de la navigation, et les événements de la mer peuvent lui avoir occasionné; mais ce seroit donner trop d’extension a de pareils secours, de reclamer à ce titre pour les Armateurs la faculté de faire la navette de la haute mer dans les memes ports, d’y amener leurs prizes, de les y deposer, et de les vendre meme sans rompre leurs cargaisons. Les traités qui font Loi entre les puissances, et dont la Religion des Souverains ne doit pas leur permettre de s’ecarter, s’y opposent.
